
	
		I
		112th CONGRESS
		1st Session
		H. R. 2133
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Natural Resources,
			 Science, Space, and
			 Technology, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To increase domestic energy production, reduce dependence
		  on foreign oil, and diversify the energy portfolio of the United
		  States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Fulfilling U.S. Energy
			 Leadership Act or the FUEL Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Traditional Energy Production
					Subtitle A—Outer Continental Shelf
					Sec. 101. Implementation of inventory of Outer Continental
				Shelf resources.
					Sec. 102. Moratorium on oil and gas leasing in certain areas of
				Gulf of Mexico.
					Sec. 103. 2012–2017 5-year oil and gas leasing program deemed
				final.
					Sec. 104. Disposition of royalties.
					Sec. 105. Institute for Ocean Energy Safety.
					Subtitle B—Onshore oil and gas production
					Sec. 111. Establishment of Federal Onshore Energy Development
				Task Force.
					Sec. 112. Hydraulic fracturing sense of Congress.
					Title II—Renewable and Alternative Energy
					Subtitle A—Research and Development
					Sec. 201. Next Generation Energy and Efficiency
				Fund.
					Subtitle B—Public Land Renewable Energy Deployment
					Sec. 211. Renewable energy Federal permit
				coordination.
					Sec. 212. Extension of funding for implementation of Geothermal
				Steam Act of 1970.
					Sec. 213. Programmatic environmental impact statements and land
				use planning for development of renewable energy on public lands and National
				Forest System lands.
					Sec. 214. National Academy of Sciences study and report of
				siting, development, and management of renewable energy on public lands and
				National Forest System lands.
					Sec. 215. Renewable energy development on brownfield
				sites.
					Sec. 216. Development of solar and wind energy on public
				land.
					Subtitle C—Unconventional Fuels
					Sec. 221. Transparency for delayed loan guarantee
				applications.
					Sec. 222. Algae-based fuel incentives.
					Sec. 223. Loan guarantee eligible projects.
					Title III—Nuclear Energy
					Sec. 301. Objectives.
					Sec. 302. Funding.
					Sec. 303. Program objectives study.
					Sec. 304. Nuclear energy research and development
				programs.
					Sec. 305. Small modular reactor program.
					Sec. 306. Conventional improvements to nuclear power
				plants.
					Sec. 307. Fuel cycle research and development.
					Sec. 308. Nuclear energy enabling technologies
				program.
					Sec. 309. Emergency risk assessment and preparedness
				report.
					Sec. 310. Next generation nuclear plant.
					Sec. 311. Technical standards collaboration.
					Sec. 312. Evaluation of long-term operating needs.
					Sec. 313. Available facilities database.
					Sec. 314. Nuclear waste disposal.
					Title IV—Energy Transmission Barriers and
				Opportunities
					Sec. 401. Siting of interstate electric transmission
				facilities.
				
			ITraditional Energy
			 Production
			AOuter Continental
			 Shelf
				101.Implementation
			 of inventory of Outer Continental Shelf resources
					(a)In
			 generalSection 357 of the Energy Policy Act of 2005 (42 U.S.C.
			 15912) is amended—
						(1)in subsection
			 (a)—
							(A)by striking the
			 first sentence of the matter preceding paragraph (1) and inserting the
			 following: The Secretary shall conduct a seismic inventory of oil and
			 natural gas, and prepare a summary (the latter prepared with the assistance of,
			 and based on information provided by, the heads of appropriate Federal
			 agencies) of the information obtained under paragraph (3), for the waters of
			 the United States Outer Continental Shelf (referred to in this section as the
			 OUTER CONTINENTAL SHELF) in the Atlantic Region, the Eastern
			 Gulf of Mexico, and the Alaska Region.;
							(B)in paragraph
			 (2)—
								(i)by
			 striking 3–D and inserting 2–D and 3–D;
			 and
								(ii)by
			 adding and at the end; and
								(C)by striking
			 paragraphs (3) through (5) and inserting in the following:
								
									(3)use existing
				inventories and mapping of marine resources undertaken by the National
				Oceanographic and Atmospheric Administration and with the assistance of and
				based on information provided by the Department of Defense and other Federal
				and State agencies possessing relevant data, and use any available data
				regarding alternative energy potential, navigation uses, fisheries, aquiculture
				uses, recreational uses, habitat, conservation, and military
				uses.
									;
				and
							(2)by striking
			 subsection (b) and inserting the following:
							
								(b)ImplementationThe
				Secretary shall carry out the inventory and analysis under subsection (a) in 3
				phases, with priority given to all or part of applicable planning areas of the
				Outer Continental Shelf—
									(1)estimated to have
				the greatest potential for energy development in barrel of oil equivalent;
				and
									(2)outside of any
				leased area or area scheduled for leasing prior to calendar year 2011 under any
				outer Continental Shelf 5-year leasing program or amendment to the program
				under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C.
				1344).
									(c)Reports
									(1)In
				generalNot later than 90 days after the date of enactment of
				this paragraph, the Secretary shall submit to the Committee on Energy and
				Natural Resources of the Senate and the Committee on Natural Resources of the
				House of Representatives a report that provides a plan for executing the
				seismic inventories required under this section, including an estimate of the
				costs to complete the seismic inventory by region and environmental and
				permitting activities to facilitate expeditious completion.
									(2)First
				phaseNot later than 2 years after the date of enactment of this
				paragraph, the Secretary shall submit to Congress a report describing the
				results of the first phase of the inventory and analysis under subsection
				(a).
									(3)Subsequent
				phasesNot later than 2 years after the date on which the report
				is submitted under paragraph (2) and 2 years thereafter, the Secretary shall
				submit to Congress a report describing the results of the second and third
				phases, respectively, of the inventory and analysis under subsection
				(a).
									(4)Public
				availabilityA report submitted under paragraph (2) or (3) shall
				be—
										(A)made publicly
				available; and
										(B)updated not less
				frequently than once every 5
				years.
										.
						(b)Relationship to
			 5-Year programThe requirement that the Secretary of the Interior
			 carry out the inventory required by the amendment made by subsection (a) shall
			 not be considered to require, authorize, or provide a basis or justification
			 for delay by the Secretary of the Interior or any other agency of the issuance
			 of any outer Continental Shelf leasing program or amendment to the program
			 under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), or
			 any lease sale pursuant to that section.
					(c)PermitsNothing
			 in this section or an amendment made by this section precludes the issuance by
			 the Secretary of the Interior of a permit to conduct geological and geophysical
			 exploration of the outer Continental Shelf in accordance with the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and other applicable
			 law.
					(d)FundingSection
			 999H(d) of the Energy Policy Act of 2005 (42 U.S.C. 16378(d)) is
			 amended—
						(1)by striking
			 paragraph (1) and inserting the following:
							
								(1)35 percent shall
				be used for activities under section 999A(b)(1), except that for each of fiscal
				years 2012 through 2017 the amount made available under this paragraph shall be
				used to carry out section 357 (for the completion of necessary environmental
				analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.), with a priority given to completion of programmatic environmental impact
				statements necessary to carry out the seismic inventory or portions of the
				inventory required by section 357, and the use of seismic technology to obtain
				accurate resource estimates).
								;
				and
						(2)in paragraph
			 (4)—
							(A)by inserting
			 (A) except as provided in subparagraph (B), before
			 25; and
							(B)by adding at the
			 end the following:
								
									(B)notwithstanding
				subparagraph (A), for each of fiscal years 2012 through 2017—
										(i)15
				percent shall be used for the purposes described in subparagraph (A);
				and
										(ii)10 percent shall
				be used for the activities described in paragraph
				(1).
										.
							(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, to be available until expended without fiscal year
			 limitation—
						(1)$100,000,000 for
			 each of fiscal years 2012 through 2017; and
						(2)$50,000,000 for
			 each of fiscal years 2018 through 2022.
						102.Moratorium on
			 oil and gas leasing in certain areas of Gulf of MexicoSection 104 of division C of the Tax Relief
			 and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3003) is
			 repealed.
				103.2012–2017
			 5-year oil and gas leasing program deemed finalThe 2012–2017 5-year oil and gas leasing
			 program issued by the Secretary of the Interior on March 31, 2010, is deemed to
			 be final and in compliance with the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.) and all other Federal laws.
				104.Disposition of
			 royalties
					(a)In
			 generalNotwithstanding any other law, of the amounts received by
			 the United States as bonuses, rents, and royalties under oil and gas leases for
			 areas on the Outer Continental Shelf—
						(1)25 percent shall be paid to States that are
			 affected States (as that term is defined in section 2 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331)) with respect to the lease tracts under the
			 leases;
						(2)75 percent shall retained by the Federal
			 Government, of which—
							(A)the amount described in subsection (b)
			 shall be deposited each fiscal year in the Next Generation Energy and
			 Efficiency Fund established by title II;
							(B)10 percent shall be available to provide
			 financial assistance to States in accordance with section 6 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which shall be
			 considered income to the Land and Water Conservation Fund for purposes of
			 section 2 of that Act (16 U.S.C. 460l–5); and
							(C)the remainder shall be deposited into the
			 general fund.
							(b)Amount To be
			 deposited into FundThe
			 amount referred to in subsection (a)(2)(A) is 50 percent of the amount of
			 bonuses, rents, and royalties received by the United States each fiscal year
			 under oil and gas leases for areas on the Outer Continental Shelf awarded after
			 the date of the enactment of this Act, except that the total amount deposited
			 under subsection (a)(2)(A) shall not exceed $40,000,000,000.
					105.Institute for
			 Ocean Energy Safety
					(a)In
			 generalThere is established an Institute for Ocean Energy Safety
			 that shall exercise independent statutory authority over technical and
			 operational safety in all phases of Outer Continental Shelf energy resource
			 development projects, including the planning, designing, constructing,
			 operating, and decommissioning of facilities and projects, and shall have
			 overall responsibility for fostering safe and environmentally sound offshore
			 energy operations. The Institute shall oversee all non-economic aspects of the
			 operations and structures involved in drilling and production of oil and gas,
			 pipelines, and wind towers, wave, tidal, and other renewable technologies
			 located in the Federal offshore zone. The Institute shall also have the lead
			 coordination role in relation to other regulators with independent authority
			 over offshore oil and gas activities, including the Environmental Protection
			 Agency, the National Oceanic and Atmospheric Administration, and the Coast
			 Guard.
					(b)Key
			 responsibilitiesKey responsibilities of the Institute include
			 the following:
						(1)Inspecting all
			 offshore operations by expert teams through scheduled and unannounced
			 inspections.
						(2)Auditing or
			 otherwise requiring certification of operator health, safety, and environmental
			 management systems.
						(3)Evaluating
			 eligibility for lessees based on safety qualifications.
						(4)Reviewing and
			 approving the safety and feasibility of any environmental mitigation activities
			 prescribed by National Environmental Policy Act of 1969 documents and other
			 environmental consultations, authorization, or permits in addition to enforcing
			 such requirements over the duration of an operation.
						(5)Collecting and
			 analyzing leading and lagging indicators from all active parties for full risk
			 evaluation.
						(6)Promulgating all
			 structural integrity, process, and workplace safety rules and regulations in
			 order to create a foundation of prescriptive regulations to supplement
			 performance-based (safety case) regulations.
						(7)Providing
			 technical review and comment on the five-year leasing program and individual
			 lease sales.
						(8)Providing
			 technical review of spill response and containment plans.
						(9)Reviewing and
			 approving all spill response and containment plans and advising the new safety
			 authority on environmental considerations.
						(10)Investigating all
			 accidents and other significant events that could have potentially turned
			 catastrophic.
						(c)DirectorThe
			 Institute shall be headed by a Director, who shall be appointed by the
			 President, by and with the consent of the Senate, from among individuals with
			 relevant engineering or technical background. The term as Director shall be 5
			 years.
					(d)engineering and
			 technical staff and inspectorsThe Director may establish
			 classifications and salary scales for engineering and technical staff and
			 inspectors of the Institute that are substantially similar to those of the
			 Nuclear Regulatory Commission.
					(e)consultation and
			 collaborationThe Institute,
			 in executing its responsibilities, shall consult and collaborate with other
			 government agencies, including in particular the Department of Energy and the
			 Coast Guard, and with industry, academia, and scientific experts as
			 appropriate.
					BOnshore oil and
			 gas production
				111.Establishment
			 of Federal Onshore Energy Development Task Force
					(a)EstablishmentThere is established a Federal Onshore
			 Energy Development Task Force to coordinate permitting related to energy
			 development on public lands.
					(b)MembershipThe Task Force shall consist of the heads
			 of the Bureau of Land Management, the Forest Service, the Environmental
			 Protection Agency, the United States Fish and Wildlife Service, and the heads
			 of regional offices of those agencies that are determined to be relevant by the
			 heads of those agencies.
					(c)Plan
						(1)In
			 generalThe Task Force
			 shall—
							(A)within 6 months after the date of enactment
			 of this Act, issue a draft plan for streamlining oil and gas leasing and
			 permitting on Federal lands, including oil shale and tar sands leasing and
			 permitting;
							(B)provide a 60-day
			 period for submission of comments on the plan by the public; and
							(C)within 4 months
			 after the end of such comment period, issue a final plan for such
			 streamlining.
							(2)consultationIn
			 drafting the plan the Task Force shall consult with other agencies involved in
			 Federal permitting process.
						(3)Requirements for
			 draftingIn drafting the plan the Task Force shall—
							(A)evaluate the effectiveness of current
			 statutory permitting timelines, including a discussion of how often those
			 timelines are exceeded and the factors that lead to delays in issuing permits
			 to drill;
							(B)consider ways to improve and better
			 facilitate coordination and collaboration among Federal agencies throughout the
			 permitting process;
							(C)compare the Bureau of Land Management
			 permitting process with Federal Energy Regulatory Commission permitting
			 process, and evaluate whether a different process would be more efficient for
			 fostering onshore oil and gas development;
							(D)evaluate whether
			 industry actors with positive safety and environmental records should be put
			 allowed an expedited permit approval process;
							(E)include oil shale
			 and tar sands permitting issues in plan; and
							(F)provide specific
			 recommendations for legislative action to implement a streamlined leasing
			 plan.
							(d)Implementation
			 and reportsThe Task Force shall oversee implementation of plan
			 and submit annual reports to Congress on such implementation.
					112.Hydraulic
			 fracturing sense of CongressIt is the sense of Congress that—
					(1)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.) was not intended to regulate natural gas and
			 oil well construction and stimulation;
					(2)States, reflecting their unique needs, have
			 effectively regulated natural gas and oil well construction and stimulation;
			 and
					(3)industry should be
			 encouraged to voluntarily disclose chemicals used in the hydraulic fracturing
			 process and this information should be made available to the public.
					IIRenewable and
			 Alternative Energy
			AResearch and
			 Development
				201.Next Generation
			 Energy and Efficiency Fund
					(a)EstablishmentThere
			 is hereby established in the Treasury of the United States the Next
			 Generation Energy and Efficiency Fund (in this section referred to as
			 the Fund).
					(b)AdministrationThe
			 Secretary of Energy shall be responsible for administering the Fund for the
			 purpose of carrying out this section.
					(c)ContentsThe
			 Fund shall consist of amounts deposited into the Fund under section
			 104(a)(2)(A). Such deposits shall cease after $40,000,000,000 has been
			 deposited, or 10 years of deposits have been made, whichever occurs
			 first.
					(d)PurposeThe Fund shall be used for the purpose of
			 research and development of technologies that will significantly decrease
			 America’s reliance on traditional fossil fuels and increase energy
			 efficiencies, including wind energy, solar energy, marine and hydrokinetic
			 energy, geothermal energy, hydrogen energy, vehicle energy efficiency and
			 environmental performance, industrial processes energy efficiencies, building
			 and lighting energy efficiencies, smart grid technology, and energy storage
			 systems to support electric drive vehicles.
					(e)Identification
			 of programsNot later than 18
			 months after the date of enactment of this Act, the Secretary of Energy shall
			 identify programs of the Department of Energy described in subsection (d) for
			 funding from the Fund, including the Advanced Research Projects
			 Agency-Energy.
					(f)Availability of
			 FundAfter the Secretary of Energy has completed the
			 identification of programs under subsection (e), amounts in the Fund shall be
			 available, without further appropriation, for carrying out such
			 programs.
					BPublic Land
			 Renewable Energy Deployment
				211.Renewable
			 energy Federal permit coordinationSection 365 of the Energy Policy Act of 2005
			 (42 U.S.C. 15924) is amended by adding at the end the following:
					
						(k)Pilot project
				offices To improve Federal permit coordination for renewable energy
							(1)Definition of
				renewable energyIn this subsection, the term renewable
				energy means energy derived from a wind, solar, or geothermal
				source.
							(2)Field
				officesAs part of the Pilot Project, the Secretary shall
				designate 1 field office of the Bureau of Land Management in each of the
				following States to serve as Renewable Energy Permit Coordination Offices for
				coordination of Federal permits for renewable energy projects and transmission
				involving Federal land facilitating the development of renewable energy:
								(A)Alaska.
								(B)Arizona.
								(C)California.
								(D)Colorado.
								(E)Idaho.
								(F)Oregon.
								(G)New Mexico.
								(H)Nevada.
								(I)Montana.
								(J)Utah.
								(K)Washington.
								(L)Wyoming.
								(3)Memorandum of
				understanding
								(A)In
				generalNot later than 90 days after the date of enactment of
				this subsection, the Secretary shall enter into an amended memorandum of
				understanding under subsection (b) to provide for the inclusion of the
				additional Renewable Energy Pilot Project Offices in the Pilot Project.
								(B)Signature of
				secretaryThe Secretary shall be a signatory of the amended
				memorandum of understanding.
								(C)Signatures by
				governorsThe Secretary shall request that the Governors of each
				of the States described in paragraph (2) be signatories to the amended
				memorandum of understanding.
								(4)Designation of
				qualified staffNot later than 30 days after the date of the
				signing of the amended memorandum of understanding, all Federal signatory
				parties shall, if appropriate, assign to each Renewable Energy Pilot Project
				Office designated under paragraph (2) an employee described in subsection (c)
				to carry out duties described in that subsection.
							(5)Additional
				personnelThe Secretary shall assign to each Renewable Energy
				Pilot Project Office additional personnel under subsection (f).
							(6)Transfer of
				fundsTo coordinate and process renewable energy authorizations
				on Federal land under the jurisdiction of a Pilot Project Office designated
				under paragraph (2), the Secretary may authorize the expenditure or transfer of
				such funds as are necessary to—
								(A)any Federal agency
				described in subsection (h); and
								(B)any State
				described in paragraph (2).
								(7)Funding
								(A)In
				generalThe Federal share of any royalties, fees, rentals, bonus
				bids, or other payments from wind or solar development on land administered by
				the Secretary shall be deposited in a special fund in the Treasury to be known
				as the BLM Wind and Solar Energy Permit Processing Improvement
				Fund (referred to in this subsection as Fund).
								(B)Authorization of
				appropriationsThere is authorized to be appropriated from the
				Fund or, to the extent amounts are not available in the Fund, from the Treasury
				for the costs of administering program operations for wind and solar
				development under the Public Land Renewable Energy Deployment and Adjustment
				Act of 2009 and the Federal Land Policy and Management Act of 1976 (43 U.S.C.
				1701 et seq.) $10,000,000 for each of fiscal years 2012 through 2022, to remain
				available without fiscal year limitation until
				expended.
								.
				212.Extension of
			 funding for implementation of Geothermal Steam Act of 1970
					(a)In
			 generalSection 234(a) of the Energy Policy Act of 2005 (42
			 U.S.C. 15873(a)) is amended by striking in the first 5 fiscal years
			 beginning after the date of enactment of this Act and inserting
			 for each fiscal year through fiscal year 2022.
					(b)AuthorizationSection
			 234(b) of the Energy Policy Act of 2005 (42 U.S.C. 15873(b)) is amended—
						(1)by striking
			 Amounts and inserting the following:
							
								(1)In
				generalAmounts
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)AuthorizationEffective
				for fiscal year 2013 and each fiscal year thereafter, amounts deposited under
				subsection (a) shall be available to the Secretary of the Interior for
				expenditure, subject to appropriation and without fiscal year limitation, to
				implement the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) and this
				Act.
								.
						213.Programmatic
			 environmental impact statements and land use planning for development of
			 renewable energy on public lands and National Forest System lands
					(a)Public
			 landsNot later than one year
			 after the date of enactment of this Act, the Secretary of the Interior, acting
			 through the Bureau of Land Management, shall—
						(1)complete a
			 programmatic environmental impact statement in accordance with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to analyze the
			 potential impacts of—
							(A)a program to
			 develop solar, wind, and geothermal energy on public lands (as defined in
			 section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1702(e))); and
							(B)any amendments to land use plans for public
			 lands necessary to facilitate the program; and
							(2)amend land use plans under section 202 of
			 such Act (43 U.S.C. 1712) as necessary to provide for the development of solar,
			 wind, and geothermal energy on public lands in areas considered appropriate by
			 the Secretary.
						(b)National Forest
			 System landsNot later than
			 one year after the date of enactment of this Act, the Secretary of Agriculture,
			 acting through the Forest Service, shall—
						(1)complete a
			 programmatic environmental impact statement in accordance with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to analyze the
			 potential impacts of—
							(A)a program to develop solar, wind, and
			 geothermal energy on National Forest System lands (as defined in section 11(a)
			 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
			 1609(a))); and
							(B)any necessary amendments to land and
			 resource management plans for National Forest System lands necessary to
			 facilitate the program; and
							(2)amend land and resource management plans
			 under section 6 of such Act (16 U.S.C. 1604) as necessary to provide for the
			 development of solar, wind, and geothermal energy on National Forest System
			 lands in areas considered appropriate by the Secretary.
						(c)Effect on
			 processing applicationsThe
			 requirement for completion of programmatic environmental impact statements
			 under this section shall not result in any delay in processing applications for
			 solar, wind, and geothermal energy development on public lands or National
			 Forest System lands.
					214.National
			 Academy of Sciences study and report of siting, development, and management of
			 renewable energy on public lands and National Forest System lands
					(a)Study
			 required
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Interior, in consultation with the Secretary of
			 Agriculture, shall enter into an arrangement with the National Academy of
			 Sciences under which the Academy shall conduct a study on the siting,
			 development, and management of projects for the production of wind, solar, and
			 geothermal energy on—
							(A)public lands (as defined in section 103(e)
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e))) that
			 are available for energy development; and
							(B)National Forest System lands (as defined in
			 section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of
			 1974 (16 U.S.C. 1609(a))) that are available for energy development.
							(2)Matters to be
			 addressedThe study shall address—
							(A)the effectiveness
			 of—
								(i)laws
			 (including regulations) and policies in effect on the date of enactment of this
			 Act in—
									(I)facilitating the development of wind,
			 solar, and geothermal energy projects on the land; and
									(II)ensuring the
			 public receives a fair return for the use of the land;
									(ii)policies designed to discourage speculation
			 in the development of wind, solar, and geothermal energy projects on the
			 land;
								(iii)the land use planning process in siting
			 wind, solar, and geothermal energy facilities;
								(iv)mitigation planning for wind, solar, and
			 geothermal energy projects on the land, particularly with respect to fish and
			 wildlife and water resources;
								(v)best management practices developed by the
			 Secretary of the Interior and the Secretary of Agriculture for wind, solar, and
			 geothermal energy projects; and
								(vi)adaptive management of the impacts
			 associated with wind, solar, and geothermal energy projects on the land;
			 and
								(B)the advantages and
			 disadvantages of using—
								(i)rights-of-way as a means of authorizing the
			 use of the land for wind, solar, and geothermal energy development; and
								(ii)a competitive or noncompetitive leasing
			 system as a means of authorizing the use of the land for wind, solar, and
			 geothermal energy development.
								(b)RecommendationsThe
			 study shall—
						(1)analyze the
			 matters described in subsection (a)(2); and
						(2)make
			 recommendations as to—
							(A)whether a competitive or noncompetitive
			 leasing system would be a more effective means than the system in effect on the
			 date of enactment of this Act to authorize the use of the Federal land
			 described in subsection (a)(1) to meet the goals of facilitating the
			 development of wind, solar, and geothermal energy projects while achieving a
			 fair return to the public;
							(B)the most effective system to authorize the
			 use of the land to meet the goals of facilitating the development of wind,
			 solar, and geothermal energy projects while achieving a fair return to the
			 public; and
							(C)changes, if any, to Federal law (including
			 regulations) or policy necessary to address more effectively the siting,
			 development, and management of wind, solar, and geothermal energy projects on
			 the land.
							(c)Completion of
			 studyNot later than 18 months after the date of enactment of
			 this Act, the National Academy of Sciences shall—
						(1)submit to the
			 Secretary of the Interior and the Secretary of Agriculture the findings and
			 recommendations of the study required under subsections (a) and (b); and
						(2)make the results
			 of the study available to the public.
						(d)Report to
			 CongressNot later than 180 days after the date of receipt of the
			 findings and recommendations of the study under subsection (c)(1), the
			 Secretary of the Interior, in consultation with the Secretary of Agriculture,
			 shall submit to Congress a report on—
						(1)the findings and
			 recommendations of the study;
						(2)the agreement or
			 disagreement of the Secretaries with respect to each of the findings and
			 recommendations of the National Academy of Sciences;
						(3)the administrative
			 actions to be taken by each of the Secretaries in response to the findings and
			 recommendations; and
						(4)any recommended
			 changes in law.
						215.Renewable
			 energy development on brownfield sites
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)Brownfield
			 siteThe term brownfield site has the meaning given
			 such term in section 101(39) of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39)).
						(3)Renewable
			 energyThe term renewable energy means energy
			 generated from a renewable energy resource, including solar, wind, and
			 geothermal energy, and biomass.
						(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(b)Department of
			 Energy and Environmental Protection Agency effortsThe Secretary,
			 in conjunction with the Administrator, shall—
						(1)in partnership
			 with the National Renewable Energy Laboratory, identify opportunities to
			 prioritize renewable energy development on brownfield sites;
						(2)provide to States,
			 units of local governments, project developers, and other stakeholders publicly
			 available resources identifying potential brownfield sites for renewable energy
			 development, with an emphasis on non-Federal land; and
						(3)provide technical
			 assistance to State and local officials, interested project developers, and
			 other stakeholders to expedite renewable energy production from brownfield
			 sites identified under this subsection, with an emphasis on non-Federal
			 land.
						(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary and
			 Administrator shall submit to Congress a report that includes—
						(1)proposals for
			 Federal policies, incentives, or other means of encouraging renewable energy
			 production on sites identified under subsection (b); and
						(2)data on existing
			 and potential job creation from, environmental benefits of, and energy
			 production from renewable energy on brownfield sites.
						(d)Stakeholder
			 forumsThe Secretary, in conjunction with the Administrator,
			 shall conduct stakeholder forums in each region of the United States to assist
			 State and local officials, project developers, and other stakeholders with
			 renewable energy project siting on brownfield sites, with an emphasis on
			 non-Federal land.
					(e)EffectNothing
			 in this section affects existing Federal efforts to promote the reuse and
			 redevelopment of brownfield sites.
					(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2012
			 through 2016.
					216.Development of
			 solar and wind energy on public land
					(a)DefinitionsIn
			 this section:
						(1)Covered
			 landThe term covered land means land that
			 is—
							(A)(i)public land administered
			 by the Secretary; or
								(ii)National Forest System land
			 administered by the Secretary of Agriculture; and
								(B)designated for the
			 development of solar or wind energy under a land use plan established
			 under—
								(i)the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
			 or
								(ii)the
			 National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.).
								(2)Pilot
			 programThe term pilot program means the wind and
			 solar leasing pilot program established under subsection (b).
						(3)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Pilot
			 program
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish a wind and solar leasing pilot
			 program.
						(2)Selection of
			 sites
							(A)In
			 generalNot later than 90 days after the date the pilot program
			 is established under this subsection, the Secretary shall select 2 sites that
			 are appropriate for the development of a solar energy project, and 2 sites that
			 are appropriate for the development of a wind energy project, on covered land
			 as part of the pilot program.
							(B)Site
			 selectionIn carrying out subparagraph (A), the Secretary shall
			 seek to select sites—
								(i)for
			 which there is likely to be a high level of industry interest; and
								(ii)that are
			 representative of sites on which solar or wind energy is likely to be developed
			 on covered land.
								(C)Ineligible
			 sitesThe Secretary shall not select as part of the pilot program
			 any site for which a right-of way for site testing or construction has been
			 issued.
							(3)Lease
			 sales
							(A)In
			 generalExcept as provided in subparagraph (C)(ii), not later
			 than 180 days after the date sites are selected under paragraph (2), the
			 Secretary shall offer each site for competitive leasing to qualified bidders
			 under such terms and conditions as are required by the Secretary.
							(B)Bidding
			 systemsIn offering the sites for lease, the Secretary—
								(i)may
			 vary the bidding systems to be used at each lease sale; but
								(ii)shall limit
			 bidding to 1 round in any lease sale.
								(C)Lease
			 terms
								(i)In
			 generalAs part of the pilot program, the Secretary may vary the
			 length of the lease terms and establish such other lease terms and conditions
			 as the Secretary considers appropriate.
								(ii)Data
			 collectionAs part of the pilot program, the Secretary
			 shall—
									(I)offer on a
			 noncompetitive basis on at least 1 site a short-term lease for data collection;
			 and
									(II)on the expiration
			 of the short-term lease, offer on a competitive basis a long-term lease, giving
			 credit toward the bonus bid to the holder of the short-term lease for any
			 qualified expenditures to collect data to develop the site during the
			 short-term lease.
									(4)Compliance with
			 lawsIn offering for lease the selected sites under paragraph
			 (3), the Secretary shall comply with all applicable environmental and other
			 laws.
						(5)ReportThe
			 Secretary shall—
							(A)compile a report
			 of the results of each lease sale under the pilot program, including—
								(i)the
			 level of competitive interest; and
								(ii)a
			 summary of bids and revenues received; and
								(B)not later than 90
			 days after the final lease sale, submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives the report described in subparagraph (A).
							(6)Rights-of-wayDuring
			 the pendency of the pilot program, the Secretary shall continue to issue
			 rights-of-way, in compliance with authority in effect on the date of enactment
			 of this Act, for available sites not selected for the pilot program.
						(c)Secretarial
			 determination
						(1)In
			 generalNot later than 30 months after the date of enactment of
			 this Act, the Secretary shall determine whether to establish a leasing program
			 under this section for wind or solar energy.
						(2)EstablishmentThe
			 Secretary shall establish a leasing program if the Secretary determines that
			 the program—
							(A)is in the public
			 interest; and
							(B)provides an
			 effective means of developing wind or solar energy on covered land.
							(3)ConsultationIn
			 making the determinations required under this subsection, the Secretary shall
			 consult with—
							(A)the Secretary of
			 Agriculture;
							(B)the heads of other
			 relevant Federal agencies;
							(C)affected States
			 and Indian tribes;
							(D)representatives of
			 the solar and wind industry;
							(E)representatives of
			 the environmental and conservation community; and
							(F)the public.
							(4)ConsiderationsIn
			 making the determinations required under this subsection, the Secretary shall
			 consider the results of the report provided under subsection (b)(5) and the
			 results of the pilot program.
						(5)RegulationsNot
			 later than 180 days after the date on which any determination is made to
			 establish a leasing program, the Secretary shall promulgate final regulations
			 to implement the program.
						(6)ReportIf
			 the Secretary determines that a leasing program should not be established, not
			 later than 60 days after the date of the determination, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report
			 describing the reasons and findings for the determination.
						(d)Transition
						(1)In
			 generalIf the Secretary determines that a leasing program should
			 be established, the Secretary shall continue to provide for the issuance of
			 rights-of-way for the development of wind or solar energy in accordance with
			 each requirement described in title V of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1761 et seq.) until the program is established and final
			 regulations for the program are promulgated.
						(2)AdministrationThe
			 Secretary shall by regulation provide for a reasonable transition from the use
			 of rights-of-way to leases, taking into account the status of the project
			 (including whether rights-of-way for testing or construction have been granted
			 or whether a plan of development has been submitted).
						(e)Leasing
			 programIf the Secretary determines under subsection (c) that a
			 leasing program should be established, the program shall be established in
			 accordance with subsections (f) through (l).
					(f)Competitive
			 leases
						(1)In
			 generalExcept as provided in paragraph (2), leases for wind or
			 solar energy development under this section shall be issued on a competitive
			 basis with a single round of bidding in any lease sale.
						(2)ExceptionsParagraph
			 (1) shall not apply if the Secretary determines that—
							(A)no competitive
			 interest exists;
							(B)the public
			 interest would not be served by the competitive issuance of a lease or
			 right-of-way; or
							(C)the lease is for
			 the placement and operation of a meteorological or data collection facility or
			 for the development or demonstration of a new wind or solar technology and has
			 a term of not more than 5 years.
							(g)Payments
						(1)In
			 generalThe Secretary shall establish royalties, fees, rentals,
			 bonuses, or other payments to ensure a fair return to the United States for any
			 lease issued under this section.
						(2)Bonus
			 bidsThe Secretary may grant credit toward any bonus bid for a
			 qualified expenditure by the holder of a lease described in subsection
			 (f)(2)(C) in any competitive lease sale held for a long-term lease covering the
			 same land covered by the lease described in subsection (f)(2)(C).
						(3)RoyaltiesAny
			 lease shall require the payment of a royalty established by the Secretary
			 pursuant to rulemaking that shall be a percentage of the gross proceeds from
			 the sale of electricity at a rate that—
							(A)encourages
			 production of solar or wind energy; and
							(B)ensures a fair
			 return to the public comparable to the return that would be obtained on State
			 and private land.
							(4)Royalty
			 reliefTo promote the greatest generation of renewable energy,
			 the Secretary may—
							(A)reduce any royalty
			 otherwise required on a showing by clear and convincing evidence by the person
			 holding a lease under which the generation of energy has occurred that, without
			 the reduction in royalty, generation would not occur; or
							(B)provide that no
			 royalty or a reduced royalty is required under a lease for a period not to
			 exceed 5 years beginning on the date that generation initially
			 commences.
							(h)EligibilityTo
			 be eligible to hold a lease under this section, a person shall meet the
			 eligibility requirements for leasing under the first section of the Mineral
			 Leasing Act (30 U.S.C. 181).
					(i)RequirementsThe
			 Secretary shall ensure that any activity under a leasing program is carried out
			 in a manner that—
						(1)is consistent with
			 all applicable land use planning, environmental, and other laws; and
						(2)provides
			 for—
							(A)safety;
							(B)protection of the
			 environment;
							(C)prevention of
			 waste;
							(D)diligent
			 development of the resource;
							(E)coordination with
			 applicable Federal agencies;
							(F)a fair return to
			 the United States for any lease;
							(G)use of best
			 management practices, including planning and practices for mitigation of
			 impacts;
							(H)public notice and
			 comment on any proposal submitted for a lease under this section; and
							(I)oversight,
			 inspection, research, monitoring, and enforcement relating to a lease under
			 this section.
							(j)Lease duration,
			 suspension, and cancellationThe Secretary shall establish terms
			 and conditions for the duration, issuance, transfer, renewal, suspension, and
			 cancellation of a lease under this section.
					(k)SecurityThe
			 Secretary shall require the holder of a lease issued under this section—
						(1)to furnish a
			 surety bond or other form of security, as prescribed by the Secretary;
						(2)to provide for the
			 reclamation and restoration of the area covered by the lease; and
						(3)to comply with
			 such other requirements as the Secretary considers necessary to protect the
			 interests of the public and the United States.
						(l)Disposition of
			 revenuesThe Secretary shall provide for the payment of 5 percent
			 of the revenues received by the Federal Government as a result of leasing under
			 this section or the issuance of rights-of-way for wind or solar development
			 under title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1761 et seq.) to the State within which the boundaries of the leased land or
			 right-of-way are located.
					CUnconventional
			 Fuels
				221.Transparency
			 for delayed loan guarantee applicationsSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C.
			 16512) is amended by adding at the end the following:
					
						(l)Reporting
				requirement
							(1)In
				generalIf the Secretary fails to make a final decision by the
				date that is 270 days after the date on which the Secretary selects an
				application to proceed to negotiations of terms and conditions for issuance of
				a conditional commitment for a loan guarantee application under this title for
				a substitute natural gas, chemical feedstock, or liquid transportation fuel
				project, not later than 7 days after that date, and for every 90-day period
				thereafter, the Secretary shall—
								(A)prepare a status
				report for the period covered by the report; and
								(B)submit the status
				report to—
									(i)the Committee on
				Energy and Natural Resources of the Senate; and
									(ii)the Committee on
				Energy and Commerce of the House of Representatives.
									(2)ContentsThe
				status report described in paragraph (1) shall contain—
								(A)a description of
				each reason for the delay of the application;
								(B)the name and
				office of the official who, for the period covering the status report, has
				reviewed the application; and
								(C)a detailed
				schedule for completion of the application
				review.
								.
				222.Algae-based
			 fuel incentivesSection
			 211(o)(2)(B) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is amended by
			 adding at the end thereof the following:
					
						(vi)Algae-based
				fuel incentivesIn determining whether the applicable volume of
				renewable fuel required by this subsection is met in any calendar year, the
				Administrator shall count each gallon of renewable fuel produced from algae as
				three gallons of renewable fuel if such algae-based fuel was produced using
				carbon dioxide that was captured in a manner that prevented its uncontrolled
				release into the atmosphere during a separate energy production
				process.
						.
				
				223.Loan guarantee
			 eligible projectsSection
			 1703(b) of the Energy Policy Act of 2005 is amended by adding at the end the
			 following:
					
						(11)Substitute
				natural gas production facilities, where the fuel produced—
							(A)is a gas produced
				from a solid feedstock through a gasification process; and
							(B)is produced in a
				manner that captures ninety percent or more of the carbon produced through the
				gasification
				process.
							.
				IIINuclear
			 Energy
			301.ObjectivesSection 951(a) of the Energy Policy Act of
			 2005 (42 U.S.C. 16271(a)) is amended—
				(1)by redesignating
			 paragraphs (2) through (8) as paragraphs (5) through (11), respectively;
				(2)by inserting after
			 paragraph (1) the following new paragraphs:
					
						(2)Reducing the costs
				of nuclear reactor systems.
						(3)Reducing used nuclear fuel and nuclear
				waste products generated by civilian nuclear energy.
						(4)Supporting
				technological advances in areas that industry by itself is not likely to
				undertake because of technical and financial
				uncertainty.
						;
				and
				(3)by inserting after paragraph (11), as so
			 redesignated, the following new paragraph:
					
						(12)Researching and developing technologies and
				processes so as to improve and streamline the process by which nuclear power
				systems meet Federal and State requirements and
				standards.
						.
				302.FundingSection 951 of the Energy Policy Act of 2005
			 (42 U.S.C. 16271) is further amended—
				(1)in subsection (b),
			 by striking paragraphs (1) through (3) and inserting the following:
					
						(1)$419,000,000 for
				fiscal year 2012;
						(2)$429,000,000 for
				fiscal year 2013; and
						(3)$439,000,000 for
				fiscal year 2014.
						;
				and
				(2)in subsection
			 (d)—
					(A)by striking
			 under subsection (a) and inserting under subsection
			 (b);
					(B)by amending
			 paragraph (1) to read as follows:
						
							(1)For activities under section 953—
								(A)$201,000,000 for
				fiscal year 2012;
								(B)$201,000,000 for
				fiscal year 2013; and
								(C)$201,000,000 for
				fiscal year 2014.
								;
				and
					(C)by inserting after
			 paragraph (3) the following new paragraphs:
						
							(4)For activities
				under section 952, other than those described in section 952(d)—
								(A)$64,000,000 for
				fiscal year 2012;
								(B)$64,000,000 for
				fiscal year 2013; and
								(C)$64,000,000 for
				fiscal year 2014.
								(5)For activities
				under section 952(d)—
								(A)$55,000,000 for
				fiscal year 2012;
								(B)$65,000,000 for
				fiscal year 2013; and
								(C)$75,000,000 for
				fiscal year 2014.
								(6)For activities
				under section 958—
								(A)$99,000,000 for
				fiscal year 2012;
								(B)$99,000,000 for
				fiscal year 2013; and
								(C)$99,000,000 for
				fiscal year
				2014.
								.
					303.Program
			 objectives studySection 951
			 of the Energy Policy Act of 2005 (42 U.S.C. 16271) is amended by adding at the
			 end the following new subsection:
				
					(f)Program
				objectives studyIn
				furtherance of the program objectives listed in subsection (a) of this section,
				the Secretary shall, within one year after the date of enactment of this
				subsection, transmit to the Congress a report on the results of a study on the
				scientific and technical merit of major State requirements and standards,
				including moratoria, that delay or impede the further development and
				commercialization of nuclear power, and how the Department in implementing the
				programs can assist in overcoming such delays or
				impediments.
					.
			304.Nuclear energy
			 research and development programsSection 952 of the Energy Policy Act of 2005
			 (42 U.S.C. 16272) is amended by striking subsections (c) through (e) and
			 inserting the following:
				
					(c)Reactor
				concepts
						(1)In
				generalThe Secretary shall carry out a program of research,
				development, demonstration, and commercial application to advance nuclear power
				systems as well as technologies to sustain currently deployed systems.
						(2)Designs and
				technologiesIn conducting the program under this subsection, the
				Secretary shall examine advanced reactor designs and nuclear technologies,
				including those that—
							(A)are economically
				competitive with other electric power generation plants;
							(B)have higher
				efficiency, lower cost, and improved safety compared to reactors in operation
				as of the date of enactment of the Fulfilling
				U.S. Energy Leadership Act;
							(C)utilize passive safety features;
							(D)minimize
				proliferation risks;
							(E)substantially
				reduce production of high-level waste per unit of output;
							(F)increase the life
				and sustainability of reactor systems currently deployed;
							(G)use improved
				instrumentation;
							(H)are capable of
				producing large-scale quantities of hydrogen or process heat; or
							(I)minimize water usage or use alternatives to
				water as a cooling mechanism.
							(3)International
				cooperationIn carrying out the program under this subsection,
				the Secretary shall seek opportunities to enhance the progress of the program
				through international cooperation through such organizations as the Generation
				IV International Forum, or any other international collaboration the Secretary
				considers appropriate.
						(4)ExceptionsNo
				funds authorized to be appropriated to carry out the activities described in
				this subsection shall be used to fund the activities authorized under sections
				641 through
				645.
						.
			305.Small modular
			 reactor programSection 952 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16272) is further amended by adding at
			 the end the following new subsection:
				
					(d)Small modular
				reactor program
						(1)In
				General
							(A)The Secretary
				shall carry out a small modular reactor program to promote research,
				development, demonstration, and commercial application of small modular
				reactors, including through cost-shared projects for commercial application of
				reactor systems designs.
							(B)The Secretary
				shall consult with and utilize the expertise of the Secretary of the Navy in
				establishing and carrying out such program.
							(C)Activities may
				also include development of advanced computer modeling and simulation tools, by
				Federal and non-Federal entities, which demonstrate and validate new design
				capabilities of innovative small modular reactor designs.
							(2)DefinitionFor
				the purposes of this subsection, the term small modular reactor
				means a nuclear reactor—
							(A)with a rated
				capacity of less than 300 electrical megawatts;
							(B)with respect to
				which most parts can be factory assembled and shipped as modules to a reactor
				plant site for assembly; and
							(C)that can be
				constructed and operated in combination with similar reactors at a single
				site.
							(3)LimitationDemonstration
				activities carried out under this section shall be limited to individual
				technologies and systems, and shall not include demonstration of full reactor
				systems or full plant operations.
						(4)AdministrationIn
				conducting the small modular reactor program, the Secretary may enter into
				cooperative agreements to support small modular reactor designs that
				enable—
							(A)lower capital
				costs or increased access to private financing in comparison to current large
				reactor designs;
							(B)reduced long-term
				radiotoxicity, mass, or decay heat of the nuclear waste produced by
				generation;
							(C)increased
				operating safety of nuclear facilities;
							(D)reduced dependence
				of reactor systems on water resources;
							(E)increased seismic resistance of nuclear
				generation;
							(F)reduced
				proliferation risks through integrated safeguards and security proliferation
				controls; and
							(G)increased
				efficiency in reactor manufacturing and construction.
							(5)ApplicationTo
				be eligible to enter into a cooperative agreement with the Secretary under this
				subsection, an applicant shall submit to the Secretary a proposal for the small
				modular reactor project to be undertaken. The proposal shall document—
							(A)all partners and
				suppliers that will be active in the small modular reactor project, including a
				description of each partner or supplier’s anticipated domestic and
				international activities;
							(B)measures to be
				undertaken to enable cost-effective implementation of the small modular reactor
				project;
							(C)an accounting
				structure approved by the Secretary;
							(D)all known assets
				that shall be contributed to satisfy the cost-sharing requirement under
				paragraph (6); and
							(E)the extent to which the proposal will
				increase domestic manufacturing activity, exports, or employment.
							(6)Cost
				sharingNotwithstanding section 988, the Secretary shall require
				the parties to a cooperative agreement under this subsection to be responsible
				for not less than 50 percent of the costs of the small modular reactor
				project.
						(7)Calculation of
				cost sharing amountA
				recipient of financial assistance under this section may not satisfy the cost
				sharing requirement under paragraph (6) by using funds received from the
				Federal Government through appropriation Acts.
						(8)Project
				selection criteriaThe Secretary shall consider the following
				factors in entering into a cooperative agreement under this subsection:
							(A)The domestic
				manufacturing capabilities of the parties to the cooperative agreement and
				their partners and suppliers.
							(B)The viability of
				the reactor design and the business plan or plans of the parties to the
				cooperative agreement.
							(C)The parties to the
				cooperative agreement’s potential to continue the development of small modular
				reactors without Federal subsidies or loan guarantees.
							(D)The cost share to
				be provided.
							(E)The degree to which the following goals
				will be advanced:
								(i)Lower capital
				costs or increased access to private financing in comparison to current large
				reactor designs.
								(ii)Reduced long-term
				radiotoxicity, mass, or decay heat of the nuclear waste produced by
				generation.
								(iii)Increased
				operating safety of nuclear facilities.
								(iv)Reduced
				dependence of reactor systems on water resources.
								(v)Increased seismic
				resistance of nuclear generation.
								(vi)Reduced
				proliferation risks through integrated safeguards and security proliferation
				controls.
								(vii)Increased
				efficiency in reactor manufacturing and
				construction.
								.
			306.Conventional
			 improvements to nuclear power plantsSection 952 of the Energy Policy Act of 2005
			 (42 U.S.C. 16272) is further amended by adding at the end the following new
			 subsection:
				
					(e)Conventional
				improvements to nuclear power plants
						(1)In
				generalThe Secretary may
				carry out a Nuclear Energy Research Initiative for research and development
				related to steam-side improvements to nuclear power plants to promote the
				research, development, demonstration, and commercial application of—
							(A)cooling systems;
							(B)turbine
				technologies;
							(C)heat exchangers
				and pump design;
							(D)special coatings
				to improve lifetime of components and performance of heat exchangers;
				and
							(E)advanced power
				conversion systems for advanced reactor technologies.
							(2)AdministrationThe
				Secretary may undertake initiatives under this subsection only when the goals
				are relevant and proper to enhance the performance of technologies developed
				under subsection (c). Not more than $10,000,000 of funds authorized for this
				section may be used for carrying out this
				subsection.
						.
			307.Fuel cycle
			 research and development
				(a)AmendmentsSection 953 of the Energy Policy Act of
			 2005 (42 U.S.C. 16273) is amended—
					(1)in the section
			 heading by striking Advanced
			 fuel cycle initiative and inserting
			 Fuel cycle research and
			 development;
					(2)by striking
			 subsection (a);
					(3)by redesignating
			 subsections (b) through (d) as subsections (e) through (g), respectively;
			 and
					(4)by inserting
			 before subsection (e), as so redesignated by paragraph (3) of this subsection,
			 the following new subsections:
						
							(a)In
				generalThe Secretary shall
				conduct a fuel cycle research, development, demonstration, and commercial
				application program (referred to in this section as the program)
				on fuel cycle options that improve uranium resource utilization, maximize
				energy generation, minimize nuclear waste creation, improve safety, mitigate
				risk of proliferation, and improve waste management in support of a national
				strategy for spent nuclear fuel and the reactor concepts research, development,
				demonstration, and commercial application program under section 952(c).
							(b)Fuel cycle
				optionsUnder this section the Secretary may consider
				implementing the following initiatives:
								(1)Open
				cycleDeveloping fuels, including the use of nonuranium
				materials, for use in reactors that increase energy generation and minimize the
				amount of nuclear waste produced in an open fuel cycle.
								(2)Modified open
				cycleDeveloping fuel forms, reactors, and limited separation and
				transmutation methods that increase fuel utilization and reduce nuclear waste
				in a modified open fuel cycle.
								(3)Full
				recycleDeveloping advanced recycling technologies, including
				Generation IV Reactors, to reduce the risk of proliferation, radiotoxicity,
				mass, and decay heat to the greatest extent possible.
								(4)Advanced storage
				methodsDeveloping advanced storage technologies for both onsite
				and long-term storage that substantially prolong the effective life of current
				storage devices or that substantially improve upon existing nuclear waste
				storage technologies and methods, including repositories.
								(5)Alternative and
				deep borehole storage methodsDeveloping alternative storage methods for
				long-term storage, including deep boreholes into stable crystalline rock
				formations and mined repositories in a range of geologic media.
								(6)Other
				technologiesDeveloping any other technology or initiative that
				the Secretary determines is likely to advance the objectives of the program
				established under subsection (a).
								(c)Additional
				advanced recycling and crosscutting activitiesIn addition to and in support of the
				specific initiatives described in paragraphs (1) through (6), the Secretary may
				support the following activities:
								(1)Development and
				testing of integrated process flow sheets for advanced nuclear fuel recycling
				processes.
								(2)Research to
				characterize the byproducts and waste streams resulting from fuel recycling
				processes.
								(3)Research and
				development on reactor concepts or transmutation technologies that improve
				resource utilization or reduce the radiotoxicity of waste streams.
								(4)Research and
				development on waste treatment processes and separations technologies, advanced
				waste forms, and quantification of proliferation risks.
								(5)Identification and
				evaluation of test and experimental facilities necessary to successfully
				implement the advanced fuel cycle initiative.
								(6)Advancement of
				fuel cycle-related modeling and simulation capabilities.
								(d)Blue ribbon
				commission report
								(1)In carrying out
				this section, the Secretary shall give consideration to the final report on a
				long-term nuclear waste solution produced by the Blue Ribbon Commission on
				America’s Nuclear Future.
								(2)Not later than 180
				days after the release of the Blue Ribbon Commission on America’s Nuclear
				Future final report, the Secretary shall transmit to Congress a report, which
				shall include—
									(A)any plans the
				Department may have to incorporate any relevant recommendations from this
				report into the program; and
									(B)how those
				recommendations for long-term nuclear waste solutions that will be incorporated
				into the plan compare with plans for a long-term nuclear waste solution of a
				repository at Yucca Mountain, that may or may not be incorporated into the
				plan, with regard to the safety, security, legal, cost, and technological and
				site readiness factors associated with any recommendations related to final
				disposition pathways for spent nuclear fuel and high-level radioactive waste to
				the same factors associated with permanent deep geological disposal at the
				Yucca Mountain waste repository.
									(3)The analysis
				described in paragraph (2)(B) shall be conducted using scientific and technical
				materials and information used to support policy actions related to the Yucca
				Mountain
				project.
								.
					(b)Conforming
			 amendmentThe item relating to section 953 in the table of
			 contents of the Energy Policy Act of 2005 is amended to read as follows:
					
						
							Sec. 953. Fuel cycle research and
				development.
						
						.
				308.Nuclear energy
			 enabling technologies program
				(a)AmendmentSubtitle E of title IX of the Energy Policy
			 Act of 2005 (42 U.S.C. 16271 et seq.) is amended by adding at the following new
			 section:
					
						958.Nuclear energy
				enabling technologies
							(a)In
				generalThe Secretary shall conduct a program to support the
				integration of activities undertaken through the reactor concepts research,
				development, demonstration, and commercial application program under section
				952(c) and the fuel cycle research and development program under section 953,
				and support crosscutting nuclear energy concepts. Activities commenced under
				this section shall be concentrated on broadly applicable research and
				development focus areas.
							(b)ActivitiesActivities
				conducted under this section may include research involving—
								(1)advanced reactor
				materials;
								(2)advanced radiation
				mitigation methods;
								(3)advanced
				proliferation and security risk assessment methods;
								(4)advanced sensors
				and instrumentation;
								(5)advanced nuclear
				manufacturing methods; or
								(6)any crosscutting
				technology or transformative concept aimed at establishing substantial and
				revolutionary enhancements in the performance of future nuclear energy systems
				that the Secretary considers relevant and appropriate to the purpose of this
				section.
								(c)ReportThe
				Secretary shall submit, as part of the annual budget submission of the
				Department, a report on the activities of the program conducted under this
				section, which shall include a brief evaluation of each activity’s
				progress.
							.
				(b)Conforming
			 amendmentThe table of contents of the Energy Policy Act of 2005
			 is amended by adding at the end of the items for subtitle E of title IX the
			 following new item:
					
						
							Sec. 958. Nuclear energy enabling
				technologies.
						
						.
				309.Emergency risk
			 assessment and preparedness reportNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall transmit to the Congress a report
			 summarizing quantitative risks associated with the potential of a severe
			 accident arising from the use of civilian nuclear energy technology, including
			 reactor technology deployed or likely to be deployed as of the date of
			 enactment of this Act, and outlining the technologies currently available to
			 mitigate the consequences of such an accident. The report shall include
			 recommendations of areas of technological development that should be pursued to
			 reduce the potential public harm arising from such an incident.
			310.Next generation
			 nuclear plant
				(a)Prototype plant
			 locationSection 642(b)(3) of the Energy Policy Act of 2005 (42
			 U.S.C. 16022(b)(3)) is amended to read as follows:
					
						(3)Prototype plant
				locationThe prototype nuclear reactor and associated plant shall
				be constructed at a location determined by the consortium through an open and
				transparent competitive selection
				process.
						.
				(b)Report
					(1)RequirementNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall transmit to the Congress a report providing a status update of
			 the Next Generation Nuclear Plant program that provides analysis of—
						(A)its
			 progress;
						(B)how Federal funds
			 appropriated for the project have been distributed and spent; and
						(C)the current and
			 expected participation by non-Federal entities.
						(2)ContentsThe
			 report shall include—
						(A)an analysis of the
			 proposed facility’s technical capabilities and remaining technological
			 development challenges, and a cost estimate and construction schedule;
						(B)an assessment of
			 the advantages and disadvantages of funding a pilot-scale research reactor
			 project in lieu of a full-scale commercial power reactor;
						(C)an assessment of
			 alternative construction sites proposed by private industry;
						(D)an assessment of
			 the extent to which the Department of Energy is working with industry and the
			 Nuclear Regulatory Commission to ensure that the Next Generation Nuclear Plant
			 program meets industry expectations for long-term application of technologies
			 and addresses potential licensing procedures for deployment;
						(E)an assessment of
			 the known or anticipated challenges to securing private non-Federal cost share
			 funds and any measures to overcome these challenges, including any alternative
			 funding approaches such as front loading the Federal share;
						(F)an assessment of
			 project risks, including those related to—
							(i)project scope,
			 schedule, and resources;
							(ii)the
			 formation of partnerships or agreements between the Department and the private
			 sector necessary for the project’s success; and
							(iii)the Department’s
			 capabilities to identify and manage such risks; and
							(G)an assessment of
			 what is known about the potential impact of natural gas and other fossil fuel
			 prices on private entity participation in the project.
						311.Technical
			 standards collaboration
				(a)In
			 generalThe Director of the National Institute of Standards and
			 Technology shall establish a nuclear energy standards committee (in this
			 section referred to as the technical standards committee) to
			 facilitate and support, consistent with the National Technology Transfer and
			 Advancement Act of 1995, the development or revision of technical standards for
			 new and existing nuclear power plants and advanced nuclear technologies.
				(b)Membership
					(1)In
			 generalThe technical standards committee shall include
			 representatives from appropriate Federal agencies and the private sector, and
			 be open to materially affected organizations involved in the development or
			 application of nuclear energy-related standards.
					(2)Co-chairsThe
			 technical standards committee shall be co-chaired by a representative from the
			 National Institute of Standards and Technology and a representative from a
			 private sector standards organization.
					(c)DutiesThe
			 technical standards committee shall, in cooperation with appropriate Federal
			 agencies—
					(1)perform a needs
			 assessment to identify and evaluate the technical standards that are needed to
			 support nuclear energy, including those needed to support new and existing
			 nuclear power plants and advanced nuclear technologies;
					(2)formulate,
			 coordinate, and recommend priorities for the development of new technical
			 standards and the revision of existing technical standards to address the needs
			 identified under paragraph (1);
					(3)facilitate and
			 support collaboration and cooperation among standards developers to address the
			 needs and priorities identified under paragraphs (1) and (2);
					(4)as appropriate,
			 coordinate with other national, regional, or international efforts on nuclear
			 energy-related technical standards in order to avoid conflict and duplication
			 and to ensure global compatibility; and
					(5)promote the
			 establishment and maintenance of a database of nuclear energy-related technical
			 standards.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated $1,000,000
			 for each of fiscal years 2012 through 2014 to the Director of the National
			 Institute for Standards and Technology for activities under this
			 section.
				312.Evaluation of
			 long-term operating needs
				(a)In
			 generalThe Secretary of
			 Energy shall enter into an arrangement with the National Academies to conduct
			 an evaluation of the scientific and technological challenges to the long-term
			 maintenance and safe operation of currently deployed nuclear power reactors up
			 to and beyond the specified design-life of reactor systems.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 transmit to the Congress, and make publically available, the results of the
			 evaluation undertaken by the Academies pursuant to subsection (a).
				313.Available
			 facilities databaseThe
			 Secretary of Energy shall prepare a database of non-Federal user facilities
			 receiving Federal funds that may be used for unclassified nuclear energy
			 research.  The Secretary shall make this database accessible on the Department
			 of Energy’s Web site.
			314.Nuclear waste
			 disposalTo the extent
			 consistent with the requirements of current law, the Department of Energy shall
			 be responsible for disposal of high-level radioactive waste or spent nuclear
			 fuel generated by reactors under the programs authorized in this title, or the
			 amendments made by this title.
			IVEnergy
			 Transmission Barriers and Opportunities
			401.Siting of
			 interstate electric transmission facilitiesSection 216 of the Federal Power Act (16
			 U.S.C. 824p) is amended to read as follows:
				
					216.Siting of
				interstate electric transmission facilities
						(a)PolicyIt
				is the policy of the United States that the national interstate transmission
				system should be guided by the goal of maximizing the net benefits of the
				electricity system, taking into consideration—
							(1)support for the
				development of new renewable energy generation capacity, including renewable
				energy generation located distant from load centers and other
				location-constrained resources;
							(2)opportunities for
				reduced emissions from regional power production;
							(3)cost savings
				resulting from—
								(A)reduced
				transmission congestion;
								(B)enhanced
				opportunities for intraregional and interregional electricity trades;
								(C)reduced line
				losses;
								(D)generation
				resource-sharing; and
								(E)enhanced fuel
				diversity;
								(4)reliability
				benefits, including satisfying reliability standards and guidelines for
				resource adequacy and system security;
							(5)diversification of
				risk relating to events affecting fuel supply or generating resources in a
				particular region;
							(6)the enhancement of
				competition in electricity markets and mitigation of market power;
							(7)the ability to
				collocate facilities on existing rights-of-way;
							(8)competing land use
				priorities, including land protected under Federal or State law;
							(9)the requirements
				of section 217(b)(4); and
							(10)the contribution
				of demand side management (including energy efficiency and demand response),
				energy storage, distributed generation resources, and smart grid
				investments.
							(b)DefinitionsIn
				this section:
							(1)High-priority
				national transmission projectThe term high-priority
				national transmission project means an overhead or underground
				transmission facility, consisting of conductors or cables, towers, manhole duct
				systems, phase shifting transformers, reactors, capacitors, and any ancillary
				facilities and equipment necessary for the proper operation of the facility,
				that—
								(A)(i)operates at or above a
				voltage of—
										(I)345 kilovolts alternating current;
				or
										(II)300 kilovolts direct current;
										(ii)is a very high current conductor
				or superconducting cable that operates at or above a power equivalent to the
				power of a conventional transmission cable operating at or above 345 kilovolts
				alternating current or 300 kilovolts direct current; or
									(iii)is a renewable feeder line that
				transmits electricity directly to a transmission facility under clause (i) or
				(ii); and
									(B)is included in a
				regional plan pursuant to subsection (c).
								(2)Indian
				landThe term Indian land means land—
								(A)the title to which
				is held by the United States in trust for an Indian tribe or individual Indian;
				or
								(B)that is held by an
				Indian tribe or individual Indian subject to a restriction by the United States
				against alienation or encumbrance.
								(3)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaska
				Native village or regional or village corporation (as defined in or established
				pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)),
				which is recognized as eligible for the special programs and services provided
				by the United States to Indians because of their status as Indians.
							(4)Load-serving
				entityExcept as otherwise provided in this section, the term
				load-serving entity means any person, Federal, State, or local
				agency or instrumentality, or electric cooperative that delivers electric
				energy to end-use customers.
							(5)Location-constrained
				resource
								(A)In
				generalThe term location-constrained resource means
				a low-carbon resource used to produce electricity that is geographically
				constrained such that the resource cannot be relocated to an existing
				transmission line.
								(B)InclusionsThe
				term location-constrained resource includes the following types of
				resources described in subparagraph (A):
									(i)Renewable energy,
				including offshore resources.
									(ii)A
				fossil fuel electricity plant equipped with carbon capture technology that is
				located at a site that is appropriate for carbon storage or beneficial
				reuse.
									(6)Renewable
				energyThe term renewable energy means electric
				energy generated from—
								(A)solar
				energy;
								(B)wind
				energy;
								(C)marine and
				hydrokinetic renewable energy;
								(D)geothermal
				energy;
								(E)hydropower;
								(F)biomass; or
								(G)landfill
				gas.
								(7)Renewable feeder
				lineThe term renewable feeder line means a
				transmission line that—
								(A)operates at a
				voltage of 100 kilovolts or greater; and
								(B)is identified in
				the applicable Interconnection-wide transmission plan or by the Commission as a
				facility that is to be developed to facilitate collection of electric energy
				produced by renewable energy.
								(8)SecretaryThe
				term Secretary means the Secretary of Energy.
							(c)Plans for
				national interstate transmission system
							(1)In
				generalThe Commission shall coordinate regional planning to
				ensure that regional plans are integrated into an Interconnection-wide
				transmission plan with respect to high-priority national transmission projects,
				that achieves the policy established under subsection (a).
							(2)Planning
				principles
								(A)In
				generalNot later than 180 days after the date of enactment of
				the Fulfilling U.S. Energy Leadership
				Act, the Commission shall issue, by rule, after notice and
				opportunity for comment, national electricity grid planning principles pursuant
				to the policy established under subsection (a).
								(B)ContentThe
				principles shall—
									(i)address how the
				utilities should fully incorporate consideration of the need for high-priority
				national transmission projects into planning efforts;
									(ii)address how the
				utilities should coordinate with each other, States, Indian tribes, and other
				planning efforts in the applicable Interconnection to effectively develop an
				Interconnection-wide analysis to identify needed additions or modifications to
				high-priority national transmission projects, with particular attention to
				identifying needs that can be most efficiently and effectively addressed with
				high-priority national transmission projects that cross multiple utilities,
				Regional Transmission Organizations, or Independent System Operators;
									(iii)(I)address alternatives to
				high-priority national transmission projects, based on the factors described in
				subparagraph (C)(iii); and
										(II)determine whether alternative
				investments can provide a more expedient means of improving electricity system
				capacity or reliability or reduced costs for end-users; and
										(iv)include
				mechanisms for soliciting input from the Secretary, Federal transmitting
				utilities, the Secretary of the Interior, States, Indian tribes, electric
				reliability organizations, regional entities, entities described in section
				201(f), generators, load-serving entities, other interested parties, and the
				public.
									(C)FactorsPlans
				for the development and improvement of high-priority national transmission
				projects into a national high-capacity transmission grid shall take into
				consideration—
									(i)the location of
				load centers;
									(ii)the location of
				generation and potential generation development, including location-constrained
				resources;
									(iii)existing and
				potential demand side management (including energy efficiency and demand
				response), energy storage, distributed generation resources, and smart grid
				investments;
									(iv)the plans of
				Regional Transmission Organizations, Independent System Operators, State
				authorities, Indian tribes, transmission owners, load-serving entities, and
				others in the region;
									(v)the needs and
				long-term rights described in section 217(b); and
									(vi)costs to
				consumers of high-priority national transmission projects, including
				considering the cost of reasonable alternatives.
									(3)Submission of
				plans
								(A)In
				general
									(i)In
				generalOne or more public utilities, transmitting utilities,
				Regional Transmission Organizations, Independent System Operators, regional
				entities (as defined in section 215(a)), or other multistate organizations or
				entities (including entities described in section 201(f)) may develop a
				regional plan relating to 1 or more high-priority national transmission
				projects that is consistent with the planning principles established by the
				Commission.
									(ii)Other
				plans
										(I)In
				generalAny public utility or transmitting utility that does not
				participate in 1 of the regional plans developed under clause (i) shall develop
				its own plan relating to any high-priority national transmission project
				planned for the system of the utility.
										(II)Planning
				principlesThe plan shall be consistent with the planning
				principles established by the Commission.
										(iii)TimingAny
				plan developed under clause (i) or (ii) shall be submitted to the
				Commission—
										(I)as soon as
				practicable, but not later than 2 years, after the date of enactment of the
				Fulfilling U.S. Energy Leadership
				Act; and
										(II)periodically
				thereafter as prescribed by the Commission.
										(B)Coordination
									(i)Joint
				submissionsThe requirements of subparagraph (A) may be satisfied
				by a joint submission.
									(ii)Single
				interconnection-wide planThe Commission shall encourage
				coordination that would permit submission of a single Interconnection-wide plan
				for high-priority national transmission projects.
									(C)ModificationsThe
				Commission may require modification of a submitted plan to the extent that the
				Commission determines that the modification is necessary—
									(i)to
				reconcile inconsistencies between plans submitted; or
									(ii)to achieve the
				policy goals established under subsection (a).
									(4)ApplicabilityThe
				transmission planning principles and requirements of this subsection shall
				apply to each transmission owner and transmission planning entity in the United
				States portion of the Eastern and Western Interconnections, including an entity
				described in section 201(f).
							(d)Siting
							(1)PurposesThe
				purposes of this section is to ensure that high-priority national transmission
				projects are in the public interest and advance the policy established under
				subsection (a).
							(2)Designation of
				eligibilityThe Commission may grant an applicant that submits an
				application for a proposed project a designation of eligibility for
				consideration under this subsection if the Commission finds that the proposed
				project is a high-priority national transmission project.
							(3)State review of
				project siting
								(A)In
				generalNo developer of a high-priority national transmission
				project may seek a certificate for construction under subsection (e) unless the
				developer first seeks authorization to construct the high-priority national
				transmission project under applicable State law concerning authorization and
				routing of transmission facilities.
								(B)Federal
				authorityThe Commission may authorize, in accordance with
				subsection (e), construction of a high-priority national transmission project
				that the Commission finds to be in the public interest and in accordance with
				this section if a State—
									(i)fails to approve
				construction and authorize routing of a high-priority national transmission
				project not later than 1 year after the date the applicant submits a completed
				application for authorization to the State;
									(ii)rejects the
				application for a high-priority national transmission project; or
									(iii)authorizes the
				high-priority national transmission project subject to conditions that
				unreasonably interfere with the development of a high-priority national
				transmission project contrary to the purposes of this section.
									(e)Construction
							(1)Application for
				certificate
								(A)In
				generalAn applicant for a high-priority national transmission
				project may apply to the Commission for a certificate of public convenience and
				necessity with respect to construction of the high-priority national
				transmission project within a State affected by the high-priority national
				transmission project if the State—
									(i)fails to authorize
				construction of the high-priority national transmission project under State law
				not later than 1 year after the date the developer submits a completed
				application for authorization to the State;
									(ii)rejects the
				application for the high-priority national transmission project; or
									(iii)authorizes the
				high-priority national transmission project subject to conditions that
				unreasonably interfere with the development of a high-priority national
				transmission project contrary to the purposes of this section.
									(B)FormThe
				application for a certificate shall be made in writing in such form and
				containing such information as the Commission may by regulation require.
								(C)HearingOn
				receipt of an application under this paragraph, the Commission—
									(i)shall provide
				notice to interested persons and opportunity for hearing; and
									(ii)may approve (with
				or without conditions) or disapprove the application, in accordance with
				paragraph (2).
									(2)Grant of
				certificate
								(A)In
				generalA certificate shall be issued to a qualified applicant
				for a certificate authorizing the whole or partial operation, construction,
				acquisition, or modification covered by the application, only if the Commission
				determines that—
									(i)the applicant is
				able and willing—
										(I)to do the acts and
				to perform the service proposed; and
										(II)to comply with
				this Act (including regulations); and
										(ii)the proposed
				operation, construction, acquisition, or modification, to the extent authorized
				by the certificate, is or will be required by the present or future public
				convenience and necessity.
									(B)Terms and
				conditionsThe Commission shall have the power to attach to the
				issuance of a certificate under this paragraph and to the exercise of the
				rights granted under the certificate such reasonable terms and conditions as
				the public convenience and necessity may require.
								(C)Use of State
				workIf 1 or more States reject or fail to act on a high-priority
				national transmission project and the Commission has siting authority for the
				high-priority national transmission project under this section, the Commission
				shall give due weight to—
									(i)the environmental
				record and results of the siting process of a State that did complete the
				siting process of the State under this section; and
									(ii)the information
				that had been submitted by an applicant to the State under this section.
									(D)Evaluation of
				abilities of applicant
									(i)In
				generalIn evaluating the ability of an applicant described in
				subparagraph (A)(i), the Commission shall consider whether the financial and
				technical capabilities of the applicant are adequate to support construction
				and operation of the high-priority national transmission project proposed in
				the application.
									(ii)Joint ownership
				projectsIn evaluating applications under paragraph (1), the
				Commission shall consider benefits from the greater diversification of
				financial risk inherent in the applications involving joint ownership projects
				by multiple load-serving entities.
									(E)Public
				convenience and necessityIn making a determination with respect
				to public convenience and necessity described in subparagraph (A)(ii), the
				Commission shall—
									(i)consider whether
				the facilities covered by an application are included in an
				Interconnection-wide transmission grid plan for a high-priority national
				transmission project developed pursuant to subsection (c); and
									(ii)determine whether
				the facilities covered by the application are in the public interest.
									(3)Right of eminent
				domainIf any holder of a certificate issued under paragraph (2)
				cannot acquire by contract, or is unable to agree with the owner of property on
				the compensation to be paid for, the necessary right-of-way to construct,
				operate, and maintain the high-priority national transmission project to which
				the certificate relates, and the necessary land or other property necessary to
				the proper operation of the high-priority national transmission project, the
				holder may acquire the right-of-way by the exercise of the right of eminent
				domain in—
								(A)the United States
				district court for the district in which the property is located; or
								(B)a State
				court.
								(4)State and tribal
				recommendationsIn granting a certificate under paragraph (2),
				the Commission shall—
								(A)permit State
				regulatory agencies and affected Indian tribes to recommend mitigation
				measures, based on habitat protection, environmental considerations, or
				cultural site protection; and
								(B)(i)incorporate those
				identified mitigation measures as conditions on the certificate; or
									(ii)if the Commission determines that
				a recommended mitigation measure is inconsistent with the purposes of this
				section, infeasible, or not cost-effective—
										(I)consult with State regulatory agencies
				and affected Indian tribes to seek to resolve the issue;
										(II)incorporate as conditions on the
				certificate such recommended mitigation measures as are determined to be
				appropriate by the Commission, based on consultation by the Commission with
				State regulatory agencies and affected Indian tribes, the purposes of this
				section, and the record before the Commission; and
										(III)if, after consultation, the Commission
				does not adopt in whole or in part a recommendation of an agency or affected
				Indian tribe, publish a statement of a finding that the adoption of the
				recommendation is infeasible, not cost-effective, or inconsistent with this
				section or other applicable provisions of law.
										(5)State or local
				authorizationsAn applicant receiving a certificate under this
				subsection with respect to construction or modification of a high-priority
				national transmission project in a State shall not require a separate siting
				authorization from the State or any local authority within the State.
							(6)Rights-of-way
				over indian landNotwithstanding paragraph (3), in the case of
				siting, construction, operation, and maintenance of a transmission facility to
				be located on or over Indian land, a certificate holder under this section
				shall comply with the requirements of Federal law for obtaining rights-of-way
				on or over Indian land.
							(f)Coordination of
				Federal authorizations for transmission facilities
							(1)Definition of
				Federal authorizationIn this subsection, the term Federal
				authorization means any authorization required under Federal law in
				order to site a transmission facility on Federal land, including such permits,
				special use authorizations, certifications, opinions, or other approvals as may
				be required under Federal law in order to site a transmission facility.
							(2)Lead
				agencyIf a Federal authorization for a high-priority national
				transmission project involves land under the jurisdiction of the Department of
				the Interior and any other Federal agency, the Secretary of the Interior shall
				act as the lead agency for purposes of coordinating all applicable Federal
				authorizations and related environmental reviews.
							(3)CoordinationTo
				the maximum extent practicable under applicable Federal law, the Secretary of
				the Interior shall coordinate the Federal authorization and review process
				under this subsection with the Commission, and with any Indian tribes,
				multistate entities, and State agencies that are responsible for conducting any
				separate permitting and environmental reviews of the facility, to ensure timely
				and efficient review and permit decisions.
							(4)Milestones and
				deadlines
								(A)In
				generalAs the lead agency, the Secretary of the Interior, in
				consultation with the Commission and any other agency responsible for Federal
				authorizations and, as appropriate, with Indian tribes, multistate entities,
				and State agencies that are willing to coordinate their own separate permitting
				and environmental reviews with the Federal authorization and environmental
				reviews, shall establish prompt and binding intermediate milestones and
				ultimate deadlines for the review of, and Federal authorization decisions
				relating to, the proposed high-priority national transmission project.
								(B)DeadlineThe
				Secretary of the Interior shall ensure that, once an application has been
				submitted with such data as the Commission and the Secretaries with
				jurisdiction over the affected land consider necessary, all permit decisions
				and related environmental reviews under all applicable Federal laws shall be
				completed not later than 1 year after the date of submission.
								(C)Preapplication
				informationThe Secretary of the Interior, in consultation with
				the Commission, shall provide an expeditious preapplication mechanism for
				prospective applicants to confer with the agencies involved to have each such
				agency determine and communicate to the prospective applicant not later than 60
				days after the prospective applicant submits a request for such information
				concerning—
									(i)the likelihood of
				approval for a potential facility; and
									(ii)key issues of
				concern to the agencies and public.
									(5)Environmental
				review document
								(A)In
				generalAs lead agency, the Secretary of the Interior, in
				consultation with the Commission and any affected agency, shall prepare a
				single environmental review document, which shall be used as the basis for all
				decisions on the proposed high-priority national transmission project under
				Federal law.
								(B)StreamliningThe
				Secretary of the Interior and the Secretary of Agriculture, in consultation
				with the Commission, shall streamline the review and permitting of transmission
				within corridors designated under section 503 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1763) or section 368 of the Energy Policy Act
				of 2005 (42 U.S.C. 15926) by fully taking into account prior analyses and
				decisions relating to the corridors.
								(C)CommentsIf
				the high-priority national transmission project includes Federal land that is
				not under the jurisdiction of the Department of the Interior, the document
				shall include comments made by the Secretary with jurisdiction over the
				affected land on matters necessary for the protection of the land or required
				under applicable law.
								(6)Issuance or
				denial of authorization by president
								(A)In
				generalSubject to paragraph (7), if any agency has denied a
				Federal authorization required for a transmission facility within an energy
				right-of-way corridor on Federal land designated pursuant to section 368 of the
				Energy Policy Act of 2005 (42 U.S.C. 15926), or has failed to act by the
				deadline established by the Secretary of the Interior pursuant to this section
				for deciding whether to issue the authorization, the applicant or any State in
				which the facility would be located may file an appeal with the President, who
				shall, in consultation with the affected agency, review the denial or failure
				to take action on the pending application.
								(B)OptionsBased
				on the overall record and in consultation with the affected agency, the
				President may—
									(i)issue the
				necessary authorization with any appropriate conditions; or
									(ii)deny the
				application.
									(C)DeadlineThe
				President shall issue a decision not later than 90 days after the date of the
				filing of the appeal.
								(D)Federal
				requirementsIn making a decision under this paragraph, the
				President shall comply with applicable requirements of Federal law, including
				any requirements of—
									(i)the National
				Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
									(ii)the Endangered
				Species Act of 1973 (16 U.S.C. 1531 et seq.);
									(iii)the Federal
				Water Pollution Control Act (33 U.S.C. 1251 et seq.);
									(iv)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
									(v)the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
									(7)Applicability of
				issuance or denial of authorization by presidentParagraph (6)
				shall not apply to—
								(A)a unit of the
				National Park System;
								(B)a unit of the
				National Wildlife Refuge System;
								(C)a component of the
				National Wild and Scenic Rivers System;
								(D)a component of the
				National Trails System;
								(E)a component of the
				National Wilderness Preservation System;
								(F)a National
				Monument;
								(G)any part of the
				National Landscape Conservation System;
								(H)a National
				Preserve;
								(I)a National Scenic
				Area; or
								(J)a National
				Recreation Area.
								(8)Energy
				right-of-way corridors on federal land
								(A)In
				generalIn carrying out this subsection, the Secretary with
				jurisdiction over the land shall, to the maximum extent practicable, use the
				energy right-of-way corridors designated in accordance with section 368 of the
				Energy Policy Act of 2005 (42 U.S.C. 15926).
								(B)Additional
				corridorsIf the Secretary is unable to use an energy
				right-of-way corridor described in subparagraph (A), the Secretary shall
				establish an additional corridor in accordance with section 368(c) of the
				Energy Policy Act of 2005 (42 U.S.C. 15926(c)).
								(9)Duration
								(A)In
				generalEach Federal land use authorization for an electricity
				transmission facility shall be issued—
									(i)for a duration, as
				determined by the Secretary with jurisdiction over the land, commensurate with
				the anticipated use of the facility;
									(ii)with appropriate
				authority to manage the right-of-way for reliability and environmental
				protection; and
									(iii)consistent with
				the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and
				other applicable law.
									(B)RenewalOn
				the expiration of the authorization (including an authorization issued before
				the date of enactment of the Fulfilling U.S.
				Energy Leadership Act), the authorization shall be reviewed for
				renewal—
									(i)taking fully into
				account reliance on the electricity infrastructure; and
									(ii)recognizing the
				importance of the authorization for public health, safety, and economic welfare
				and as a legitimate use of Federal land.
									(10)ConsultationIn
				exercising the responsibilities under this section, the Secretary of the
				Interior and the Commission shall consult regularly with—
								(A)electric
				reliability organizations (including related regional entities) approved by the
				Commission;
								(B)Transmission
				Organizations approved by the Commission; and
								(C)transmission
				owners and users and other interested parties.
								(11)Implementation
								(A)RegulationsNot
				later than 18 months after the date of enactment of the
				Fulfilling U.S. Energy Leadership
				Act, the Secretary of the Interior and the Commission shall issue
				any regulations necessary to carry out this subsection.
								(B)Federal staff
				and resourcesThe head of each Federal agency with authority to
				issue a Federal authorization shall designate a senior official responsible
				for, and dedicate sufficient other staff and resources to ensure, full
				implementation of the regulations and memorandum required under this
				paragraph.
								(g)Evaluation and
				recommendationsThe Commission shall—
							(1)periodically
				evaluate whether high-priority national transmission projects are being
				constructed in accordance with the Interconnection-wide transmission grid plan
				for high-priority national transmission projects for both the Western and
				Eastern Interconnection areas;
							(2)take any necessary
				actions, pursuant to applicable law, to address any identified obstacles to
				investment, siting, and construction of high-priority national transmission
				projects identified as needed under an Interconnection-wide plan; and
							(3)not later than 2
				years after the date of enactment of the Fulfilling U.S. Energy Leadership Act,
				submit to Congress recommendations for any further actions or authority needed
				to ensure the effective and timely development of—
								(A)high-priority
				national transmission projects; and
								(B)transmission
				projects to access regional and offshore renewable energy generation.
								(h)Report of
				secretaryNot later than 2 years after the date of enactment of
				the Fulfilling U.S. Energy Leadership
				Act, the Secretary shall submit to Congress recommendations for
				any further actions or authority needed to ensure the effective and timely
				development of—
							(1)demand
				response;
							(2)energy
				storage;
							(3)distributed
				generation;
							(4)energy efficiency;
				and
							(5)other areas
				necessary to carry out the policy established under subsection (a).
							(i)Cost
				allocation
							(1)In
				generalNot later than 270 days after the date of enactment of
				the Fulfilling U.S. Energy Leadership
				Act, the Commission—
								(A)shall establish by
				rule an appropriate methodology for allocation of the costs of high-priority
				national transmission projects, subject to the requirement that any cost
				allocation methodology, and any rates affected by the cost allocation
				methodology, shall be just, reasonable, and not unduly discriminatory or
				preferential;
								(B)may permit
				allocation of costs for high-priority national transmission projects to
				load-serving entities within all or a part of a region, except that costs shall
				not be allocated to a region, or subregion, unless the costs are reasonably
				proportionate to measurable economic and reliability benefits;
								(C)may permit
				allocation of costs to generators of electricity connected by a high-priority
				national transmission project; and
								(D)shall provide for
				due deference to cost allocation proposals supported by broad agreement among
				affected States.
								(2)Mechanism for
				collection of costsThe Commission shall adopt such rules and
				require inclusion of such provisions in transmission tariffs as are required to
				provide for—
								(A)the efficient
				collection of allocated costs for development and operation of high-priority
				national transmission projects; and
								(B)the distribution
				of those revenues to owners of the high-priority national transmission
				projects.
								(j)Relationship to
				other laws
							(1)In
				generalExcept as specifically provided in this section, nothing
				in this section affects any requirement of an environmental or historic
				preservation law of the United States, including—
								(A)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
								(B)the Wilderness Act
				(16 U.S.C. 1131 et seq.); or
								(C)the National
				Historic Preservation Act (16 U.S.C. 470 et seq.).
								(2)State
				lawNothing in this section precludes any person from
				constructing or modifying any transmission facility in accordance with State
				law.
							(k)Transmission
				rights To support new generation developmentSubject to section
				217(b)(4), it is the policy of the United States that long-term transmission
				rights of firmness and duration sufficient to support generation investment (or
				equivalent tradable or financial long-term transmission rights), shall be
				available under appropriate terms and conditions to load-serving entities (as
				defined in section 217(a)(2)) for long-term power supply arrangements for new
				generation facilities using renewable energy.
						(l)Resource
				assessments
							(1)In
				generalThe Secretary shall conduct nationwide assessments to
				identify areas with a significant potential for the development of
				location-constrained resources.
							(2)FormatsThe
				resource assessments shall be made available to the public in multiple formats,
				including in a geographical information system compatible format.
							(3)TimingThe
				Secretary shall—
								(A)make the initial
				resource assessment required under this subsection not later than 180 days
				after the date of enactment of the Fulfilling
				U.S. Energy Leadership Act; and
								(B)refine the
				resource assessment on a regular basis that is consistent with regional
				planning cycles.
								(4)Technical
				assistanceThe Secretary shall provide technical assistance to
				regional planning authorities, on request, to assist the authorities in
				carrying out this subsection.
							(m)Congestion
				studiesNot later than 1 year after the date of enactment of the
				Fulfilling U.S. Energy Leadership
				Act and every 3 years thereafter, the Secretary, in consultation
				with affected States and Indian tribes, shall—
							(1)conduct a study of
				electric transmission congestion; and
							(2)submit to the
				appropriate committees of Congress a report that describes the results of the
				study.
							(n)Applicability
							(1)In
				generalExcept as otherwise provided in this subsection, the
				authority of the Commission under this section to approve transmission plans
				and to allocate costs incurred pursuant to the plans applies to all
				transmission providers, generators, and users, owners, and operators of the
				power system within the Eastern and Western Interconnections of the United
				States, including entities described in section 201(f).
							(2)Regional
				planning entitiesThe Commission shall have authority over
				regional planning entities to the extent necessary to carry out this
				section.
							(3)Project
				developersNothing in this section precludes the development,
				subject to applicable regulatory requirements, of transmission projects that
				are not included in plans developed under this section.
							(4)Commission-approved
				planning processesNothing in this section affects the approval,
				siting, or cost allocation for a project that is authorized pursuant to
				planning processes that have been approved by the Commission.
							(5)ExclusionsThis
				section does not apply in the State of Alaska or Hawaii or to the Electric
				Reliability Council of Texas, unless the State or the Council voluntarily
				elects to participate in a cost allocation plan under this
				section.
							.
			
